Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  
“on periphery thereof” should be “on a periphery thereof”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
Claim 18: “first joining piece” and “second joining piece” are synonymous with “means for joining”. The functional language is located at: “adjacent assembled stirring units are joined together by coupling…”. There is a lack of structure in the claim language, therefore 112f is invoked. Structure is found in the specification: (page 5 lines 15 – 17) “insert block and an insert slot”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 6, specifically line 8, “a stirring blade is selectively provided on the assembled piece”, is considered indefinite as it is not clear what “selectively” means and whether stirring blades are required or not on the assembled pieces.
Regarding Claim 16, specifically lines 1-2, “wherein inner surfaces of the assembly rod and the assembled pieces both have non-circular cross sections”. Which inner surface of the assembly rod being claimed is not clear. Suggestion for amendment, “wherein outer surface of the assembly rod and inner surfaces of the assembled pieces, along the axial direction, both have non-circular cross sections”
Claims 7-19 are rejected under 35 U.S.C. 112 (b) for depending on claim 6, which is rejected under 35 U.S.C. 112 (b). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, 15 - 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seiler et al. (U.S. Patent Publication No. 2019/0076802 A1 hereinafter Seiler).

Regarding Claim 1, Seiler teaches an assembled stirring unit (figure 1: disk 2 and mixing blade 3) of a stirring rod (figure 3: mixing shaft 10) of hot and cold foods supplying machine (intended use: hot and cold foods supplying machine is considered intended use), comprising: an assembled piece (figure 1: disk 2), wherein a length direction of the assembled 5piece is an axial direction (figure 1: the length of disk 2 is parallel with the axis of mixing shaft 10), and a direction perpendicular to the axial direction is a radial direction (figure 1: mixing blades 3 extend out radially from the vertical axis of mixing shaft 10); and a stirring blade provided on the assembled piece and extending towards the radial direction (figure 1: mixing blade 3 is attached to disk 2 and extends in the radial direction), wherein the stirring blade is twisted at an angle by having the radial direction as an axis (figure 1: mixing blade 3 has inclined edges 4 that are at an angle to the radial axis).

Regarding Claim 3, Seiler teaches the assembled stirring unit (figure 1: disk 2 and mixing blade 3) of claim 1, wherein the assembled piece (figure 1: disk 2) has a first joining piece and a second joining piece ([0016]: first and second recess portions) respectively at two ends thereof in the axial direction ([0016] & see annotated image of figure 13 below).  


    PNG
    media_image1.png
    770
    1232
    media_image1.png
    Greyscale


Regarding Claim 6, Seiler teaches a stirring rod (figure 1: mixing shaft 10) of hot and cold foods supplying machine (intended use: hot and cold foods supplying machine is considered intended use), comprising multiple assembled stirring units serially connected and assembled along an axial direction (figure 1: multiple units of disk 2 and mixing blade 3 are connected and assembled along mixing shaft 10), each of the assembled stirring units (figure 1: disk 2 and mixing blade 3) includes:  5an assembled piece (figure 1: disk 2), wherein a length direction of the assembled piece is the axial direction (figure 1: the length of disk 2 is in the axial direction along mixing shaft 10’s length), and a direction perpendicular to the axial direction is a radial direction (figure 1: mixing blades 3 extend out radially from the vertical axis of mixing shaft 10); and a stirring blade selectively provided on the assembled piece and extending towards the radial direction (figure 1: mixing blade 3 is attached to disk 2 and extends in the radial direction), wherein the stirring blade 10is twisted at an angle by having the radial direction as an axis (figure 1: mixing blade 3 has inclined edges 4 that are at an angle to the radial axis), wherein the stirring blades of the multiple assembled stirring units collectively form a spiral blade along the axial direction 

Regarding Claim 7, Seiler teaches the stirring rod (figure 1: mixing shaft 10) of claim 6, wherein lateral sides of the stirring blades (figure 1: mixing blades 3) 15of adjacent assembled stirring units (figure 1: disks 2 and mixing blades 3) are not joined adjacently, thereby forming the notch there between (figure 3: multiple notches formed between multiple mixing blades 3).  

Regarding Claim 15, Seiler teaches the stirring rod (figure 1: mixing shaft 10) of claim 6, wherein an assembly rod penetratingly extends through the assembled piece (figure 3: mixing shaft 10 goes through each disk 2) of each of the assembled stirring units so as to serially connect each of the assembled stirring units (figure 1: each stirring unit [disk 2 and mixing blade 3] is serially connected via mixing shaft 10).  

Regarding Claim 16, Seiler teaches the stirring rod (figure 1: mixing shaft 10) of claim 15, wherein inner surfaces of the assembly 10rod and the assembled pieces both have non-circular cross sections (figure 3: the surface of mixing shaft 10 and inner surfaces of disks 2 have a hexagonal cross section).  

Regarding Claim 17, Seiler teaches the stirring rod (figure 1: mixing shaft 10) of claim 6, wherein a base is serially connected to the assembled stirring unit located at a position adjacent to one end portion of the stirring rod (figure 1: termination disk 7’ is serially connected to the assembled disks 2 and located at one end portion of mixing shaft 10).  

15	Regarding Claim 18, Seiler teaches the stirring rod (figure 1: mixing shaft 10) of claim 6, wherein the assembled piece (figure 1: disk 2) of each of the assembled stirring units (figure 1: disk 2 and mixing blade 3) has a first joining piece and a second joining piece respectively at two ends thereof in the axial direction ([0016]: first and second recess portions), in which the adjacent assembled stirring units (figure 1: disk 2 and mixing blade 3) are joined together by coupling the first joining piece of one of the adjacent assembled 20stirring units with the second joining piece of another one of the 20adjacent assembled stirring units ([0016] & see annotated image of figure 13 below: first and second recess portions are aligned together when assembling disks 2 along mixing shaft 10).  


    PNG
    media_image1.png
    770
    1232
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seiler et al. (U.S. Patent Publication No. 2019/0076802 A1 hereinafter Seiler).

15Regarding Claim 4, Seiler teaches the assembled stirring unit (figure 1: disk 2 and mixing blade 3) of claim 3. 
Seiler is silent on wherein the first joining piece and the second joining piece are an insert block and an insert slot corresponding to each other.
It would have been obvious to one skilled in the art before the effective filing date to modify the first joining piece and the second joining piece are an insert block and an insert slot corresponding to 

Regarding Claim 19, Seiler teaches the stirring rod (figure 1: mixing shaft 10) of claim 18.
Seiler is silent on wherein the first joining piece and the second joining piece are an insert block and an insert slot corresponding to each other.
It would have been obvious to one skilled in the art before the effective filing date to modify the first joining piece and the second joining piece are an insert block and an insert slot corresponding to each other with the clamping portion (figure 7 & [0062]: clamping portion 11) as an attached insert block and the first recess portion as the insert slot in order to reduce the need for extraneous parts from a detached clamping portion and that different fixing systems can be used to make a positively locking connection (Seiler [0060]), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seiler et al. (U.S. Patent Publication No. 2019/0076802 A1 hereinafter Seiler) in view of Handa (U.S. Patent Publication No. 2011/0261643 A1 hereinafter Handa).

10	Regarding Claim 2, Seiler teaches the assembled stirring unit (figure 1: disk 2 and mixing blade 3) of claim 1. 

Handa teaches the stirring blade is a 60-degree arc-shaped plate (figure 1: blades 6a are plate like; figure 7 & [0073]: angle Ɵ has a range of 30ᵒ <= Ɵ <= 150ᵒ) having a twist angle of 60 degrees (figure 15 & [0080]: angle ξ has a range of 30ᵒ <= ξ <= 60ᵒ [twist angle is defined as angle created between the plane of the blade and the radial axis, if ξ is 30ᵒ from the vertical then its twist angle is 60ᵒ).
Seiler and Handa are analogous in the field of angled rotating mixing blades, fixed on a vertical shaft, with repeating similar parts. It would have been obvious to one skilled in the art before the effective filing date to modify the mixing blades of Seiler with the stirring blade is a 60-degree arc-shaped plate having a twist angle of 60 degrees of Handa in order to enlarge the range in which the blades operate in both the horizontal and vertical directions resulting in generating an intense descending flow (Handa [0074]).

Regarding Claim 5, Seiler teaches the assembled stirring unit (figure 1: disk 2 and mixing blade 3) of claim 1.
Seiler is silent on wherein the stirring blade is greater than 5 degrees and less than 360 degrees in a direction 20surrounding the axial direction.  
Handa further teaches the stirring blade (figure 1: blades 6a) is greater than 5 degrees and less than 360 degrees in a direction 20surrounding the axial direction (figure 7 & [0073]: angle Ɵ has a range of 30ᵒ <= Ɵ <= 150ᵒ).  
It would have been obvious to one skilled in the art before the effective filing date to modify the mixing blades of Seiler with the stirring blade is greater than 5 degrees and less than 360 degrees in a direction 20surrounding the axial direction on Handa in order to enlarge the range in which the blades 

Regarding Claim 8, Seiler teaches the stirring rod (figure 1: mixing shaft 10) of claim 7.
Seiler is silent on wherein each of the stirring blades is a 60-degree arc-shaped plate having a twist angle of 60 degrees.
Handa teaches each of the stirring blades is a 60-degree arc-shaped plate (figure 1: blades 6a are plate like; figure 7 & [0073]: angle Ɵ has a range of 30ᵒ <= Ɵ <= 150ᵒ) having a twist angle of 60 degrees (figure 15 & [0080]: angle ξ has a range of 30ᵒ <= ξ <= 60ᵒ [twist angle is defined as angle created between the plane of the blade and the radial axis, if ξ is 30ᵒ from the vertical then its twist angle is 60ᵒ]).
It would have been obvious to one skilled in the art before the effective filing date to modify the mixing blades of Seiler with each of the stirring blades is a 60-degree arc-shaped plate having a twist angle of 60 degrees of Handa in order to enlarge the range in which the blades operate in both the horizontal and vertical directions resulting in generating an intense descending flow (Handa [0074]).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seiler et al. (U.S. Patent Publication No. 2019/0076802 A1 hereinafter Seiler) in view of Motosko (U.S. Patent No. 6,955,227 B1 hereinafter Motosko).

Regarding Claim 12, Seiler teaches the stirring rod (figure 1: mixing shaft 10) of claim 7, wherein adjacent assembled pieces (figure 1: multiple disks 2 stacked together), one of which is provided with the stirring blade while another one is not (figure 1 & figure 13: one of the first or second recesses holds the mixing blade 3 while the adjacent recess does not and is covered by cap 6). 

Motosko teaches the stirring blade is a near 15300-degree arc-shaped plate (figure 2 & C4 L14 - 18: disk 27 is plate shaped and α is “[preferably] 5 degrees” [results in a 355 degree arc shaped plate]) having a twist angle of near 30 degrees (Claim 6: “wherein the disk is sharpened along the edges and angled at 35 degrees”, twist angle is interpreted to mean the angle between the starting blade plane and the radial axis).
Seiler and Motosko are analogous in the field of angled rotating mixing blades, fixed on a vertical shaft, with repeating similar parts (Motosko figure 7). It would have been obvious to one skilled in the art before the effective filing date to modify the mixing blade of Seiler with the stirring blade is a near 15300-degree arc-shaped plate having a twist angle of near 30 degrees in order to permit better mixing capacity (Motosko C3 L53 – 55). Regarding the stirring blades’ exact arc and twist angles, it would have been obvious to one skilled in the art before the effective filing date to modify this 300-degree arc-shaped plate having a twist angle of 30 degrees to permit better mixing capacity for the various liquid and solid mixtures, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 14, Seiler teaches the stirring rod (figure 1: mixing shaft 10) of claim 6.
Seiler is silent on wherein each of the stirring blade is an arc-shaped plate greater than 360 degrees, and is provided with a groove inwardly concaved on periphery thereof, thereby forming the notch.  
Motosko teaches each of the stirring blade is an arc-shaped plate near 360 degrees (figure 2 & C4 L14 - 18: disk 27 is plate shaped and α is “[preferably] 5 degrees” [results in a 355 degree arc shaped 
It would have been obvious to one skilled in the art before the effective filing date to modify the mixing blades of Seiler with the each of the stirring blade is an arc-shaped plate near 360 degrees, and is provided with a groove inwardly concaved on periphery thereof, thereby forming the notch of Motosko in order to permit better mixing capacity (Motosko C3 L53 – 55). Regarding the stirring blades’ exact arc angle, it would have been obvious to one skilled in the art before the effective filing date to modify the disk’s arc shape being greater than 360 degrees to permit better mixing capacity for the various liquid and solid mixtures, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Seiler et al. (U.S. Patent Publication No. 2019/0076802 A1 hereinafter Seiler) in view of Hurr (U.S. Patent No. 6,488,477 B1 hereinafter Hurr).

Regarding Claim 13, Seiler teaches the stirring rod (figure 1: mixing shaft 10) of claim 6.
Seiler is silent on wherein each of the stirring blades is an arc-shaped plate greater than 360 degrees, and is provided with a 20through hole, thereby forming the notch.  
Hurr teaches each of the stirring blades is an arc-shaped plate greater than 360 degrees (figure 4: helical shaped agitator wings 52 have a greater than 360ᵒ arc), and is provided with a 20through hole, thereby forming the notch (figure 4: both sets of agitator wings 52 have large channels / gaps running through the middle of them, forming the notch).
Seiler and Hurr are analogous in the field of rotating mixing blades with a twist angle, fixed on a vertical shaft, with repeating similar parts (multiple helical agitator wings for Hurr). It would have been .

Claims 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seiler et al. (U.S. Patent Publication No. 2019/0076802 A1 hereinafter Seiler) in view of Handa (U.S. Patent Publication No. 2011/0261643 A1 hereinafter Handa) in further view of Motosko (U.S. Patent No. 6,955,227 B1 hereinafter Motosko).

Regarding Claim 9, Seiler teaches the stirring rod (figure 1: mixing shaft 10) of claim 8.
Seiler is silent on wherein the stirring blade of the 20assembled stirring unit located at a position adjacent to one end 18portion of the stirring rod is a 300-degree arc-shaped plate having a twist angle of 30 degrees.  
Motosko teaches wherein the stirring blade (figure 1: disk 27) of the 20assembled stirring unit (figure 1: disk 27 and the portion of shaft 30 it’s connected to) located at a position adjacent to one end 18portion of the stirring rod (figure 1: disk 27 is located adjacent the bottom of shaft 30) is a near 300-degree arc-shaped plate (figure 2 & C4 L14 - 18: disk 27 is plate shaped and α is “[preferably] 5 degrees” [results in a 355 degree arc shaped plate]) having a twist angle of near 30 degrees (Claim 6: “wherein the disk is sharpened along the edges and angled at 35 degrees”, twist angle is interpreted to mean the angle between the starting blade plane and the radial axis).
It would have been obvious to one skilled in the art before the effective filing date to modify the mixing blade of Seiler with the stirring blade of the 20assembled stirring unit located at a position adjacent to one end 18portion of the stirring rod is a near 300-degree arc-shaped plate having a twist angle of near 

Regarding Claim 10, Seiler teaches the stirring rod (figure 1: mixing shaft 10) of claim 8. 
Seiler is silent on wherein the stirring blades of three said assembled stirring units which are respectively located at positions 5adjacent to two end portions and a middle portion of the stirring rod are respectively a 300-degree arc-shaped plate having a twist angle of 30 degrees.
Motosko teaches the stirring blades (figure 1: disk 27) of said assembled stirring unit (figure 1: disk 27 and the portion of shaft 30 it’s connected to) are respectively a near 300-degree arc-shaped plate (figure 2 & C4 L14 - 18: disk 27 is plate shaped and α is “[preferably] 5 degrees” [results in a 355 degree arc shaped plate]) having a twist angle of near 30 degrees (Claim 6: “wherein the disk is sharpened along the edges and angled at 35 degrees”, twist angle is interpreted to mean the angle between the starting blade plane and the radial axis).
It would have been obvious to one skilled in the art before the effective filing date to modify the mixing blade of Seiler with the stirring blades of said assembled stirring unit are respectively a near 300-degree arc-shaped plate having a twist angle of near 30 degrees in order to permit better mixing capacity (Motosko C3 L53 – 55). Regarding the stirring blades’ exact arc and twist angles, it would have been obvious to one skilled in the art before the effective filing date to modify this 300-degree arc-shaped plate having a twist angle of 30 degrees to permit better mixing capacity for the various liquid and solid mixtures, since it has been held that discovering an optimum value of a result effective 

Regarding Claim 11, Seiler teaches the stirring rod (figure 1: mixing shaft 10) of claim 7.
Seiler is silent on wherein the stirring blades of the assembled stirring units include at least one 60-degree arc-shaped 10plate having a twist angle of 60 degrees and at least one 300-degree arc-shaped plate having a twist angle of 30 degrees, wherein the stirring blades of different degrees and twist angles are arranged alternately.  
Handa teaches wherein the stirring blades (figure 1: blades 6a) of the assembled stirring units (figure 1: stirring blades 6a + hub portion that attaches to agitation shaft 3) include at least one 60-degree arc-shaped 10plate (figure 1: blades 6a are plate like; figure 7 & [0073]: angle Ɵ has a range of 30ᵒ <= Ɵ <= 150ᵒ) having a twist angle of 60 degrees (figure 15 & [0080]: angle ξ has a range of 30ᵒ <= ξ <= 60ᵒ [twist angle is defined as angle created between the plane of the blade and the radial axis, if ξ is 30ᵒ from the vertical then its twist angle is 60ᵒ]). 
Motosko teaches at least one near 300-degree arc-shaped plate (figure 2 & C4 L14 - 18: disk 27 is plate shaped and α is “[preferably] 5 degrees” [results in a 355 degree arc shaped plate]) having a twist angle of near 30 degrees (Claim 6: “wherein the disk is sharpened along the edges and angled at 35 degrees”, twist angle is interpreted to mean the angle between the starting blade plane and the radial axis).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. 6,033,105 A to Barker teaches a bone cement mixing and dispensing system with a mixing chamber. Regarding Claims 1 and 2, Barker teaches twisting mixing blades fixed on a vertical shaft with Claim 13, Barker teaches blades with through holes, forming notches (figure 2 blades 35).

5Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774